         Case 20-50226-rlj13 Doc 25 Filed 03/01/21      Entered 03/01/21 13:48:55       Page 1 of 7




The following constitutes the ruling of the court and has the force and effect therein described.



Signed February 26, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         LUBBOCK DIVISION


IN RE:
                                                       CASE NUMBER: 20-50226
JAMES MARTIN VOSS
P.O. BOX 429                                           Confirmation Hearing Date: February 25, 2021
POST, TX 79356                                         Confirmation Hearing Time: 9:00 AM



         DEBTOR

                ORDER CONFIRMING CHAPTER 13 PLAN, VALUING COLLATERAL;
             ALLOWING DEBTOR'S ATTORNEY'S FEES; PROVIDING FOR A TRUSTEE'S
            RECOMMENDATION CONCERNING CLAIMS AND OTHER RELATED MATTERS
                    (WITH REVISIONS TO THE PLAN AS SPECIFIED HEREIN)

It having been determined after at least twenty-eight (28) days notice to all creditors, no hearing having
been requested and no objection to Confirmation or Valuation having been timely filed, or if filed, having
been overruled, resolved or withdrawn:

    That the Debtor's Chapter 13 Plan ("Plan") complies with all applicable provisions of Title 11 of the
United States Code;

    That any fee, charge, or amount required under Chapter 13 of Title 28 of the United States Code or
by the Plan to be paid before Confirmation has been paid;

   That the Plan has been proposed in good faith and not by any means forbidden by law;

   That the value, as of the effective date of the Plan, of property to be distributed under the Plan on
       Case 20-50226-rlj13 Doc 25 Filed 03/01/21           Entered 03/01/21 13:48:55         Page 2 of 7



CASE NO. 20-50226
DEBTOR: JAMES MARTIN VOSS                                                                             Page 2 of 6



account of each unsecured claim is not less than the amount that would be paid on such claim if the
estate of the Debtor was liquidated under Chapter 7 of Title 11 United States Code on such date;

    That the Plan provides that the holders of secured claims who have not accepted the Plan shall retain
their liens until the earlier of the payment of the underlying debt determined under non bankruptcy law or
discharge under Section 1328; and if this case is dismissed or converted without completion of the Plan,
such lien shall also be retained by such holder to the extent recognized by applicable non bankruptcy law;
and the value, as of the effective date of the Plan, of property to be distributed under the Plan on account
of secured claims whose holders have not accepted the Plan is not less than the allowed amount of
those claims; and as to holders of secured claims who have not accepted the Plan, if property to be
distributed pursuant to the Plan is in the form of periodic payments, such payments will be in equal
monthly amounts; and if the holder of the claim is secured by personal property, the amount of such
payments will not be less than the amount sufficient to provide to the holder of such claim adequate
protection during the period of the Plan; or the Debtor will surrender the property securing such claim to
such holder;

   That the action of the Debtor in filing the petition was in good faith;

    That the Debtor has paid all amounts that are required to be paid under a Domestic Support
Obligation that first became payable after the date of the filing of the petition, if the Debtor is required by
a judicial or administrative order or by statue to pay such Domestic Support Obligation;

   That the Debtor has filed all applicable Federal, State, and local tax returns as required by Section
1308 of Title 11 of the United States Code;

   That no objection to Confirmation or Valuation has been timely filed, or if so, that the Debtor will pay
under the Plan, all Debtor's projected disposable income for the applicable commitment period, to be
applied to payments to unsecured creditors under the Plan; and

    That Confirmation of the Debtor's Plan and the Valuation set forth therein have been recommended
by the Standing Chapter 13 Trustee.

   IT IS THEREFORE ORDERED that the Debtor's Chapter 13 Plan filed November 25, 2020 is
confirmed.

   IT IS FURTHER ORDERED that the Debtor shall pay the following to the Trustee:

BEGINNING 12/25/2020   $12,000.00 MONTHLY FOR 60 MONTHS
FOR A TOTAL OF $720,000.00 IN 60 MONTHS.


   IT IS FURTHER ORDERED the value of the Debtor's equity in non-exempt property is $72,607.85.

   IT IS FURTHER ORDERED unsecured creditors' pool is $0.00.
      Case 20-50226-rlj13 Doc 25 Filed 03/01/21        Entered 03/01/21 13:48:55       Page 3 of 7



CASE NO. 20-50226
DEBTOR: JAMES MARTIN VOSS                                                                        Page 3 of 6



    IT IS FURTHER ORDERED that the Debtor shall pay enough funds into the plan to allow payment to
the allowed general unsecured creditors in the amount of $72,607.85 (said amount being reduced by
the payment of allowed administrative expenses and allowed priority claims) or 100% of all allowed
general unsecured claims, whichever is lesser.
    IT IS FURTHER ORDERED that the Debtor's attorney, SAM C. GREGORY, is allowed a total fee not
to exceed $4,200.00, with $0.00 to be paid through the Plan by the Trustee, unless a greater amount is
approved by separate order of the Court after hearing on fee application .
    IT IS FURTHER ORDERED that for purposes of distribution under the plan, Section 506 and Section
1325 (a)(5) of the Bankruptcy Code, the value of collateral securing any claim herein, annual
percentage rate and treatment of the claim secured thereby is as set forth in Section I, Paragraphs "D",
"E", "F", and "G" of the Debtor's Chapter 13 Plan and Motion for Valuation herein confirmed except as
provided below:

                                                                                         TREATMENT
                                                                          ANNUAL      (Monthly Payment,
CREDITOR NAME                              CLAIM / SCHEDULED   COLL.    PERCENTAGE    Direct, Surrender,
  COMMENT                                      AMOUNT          VALUE       RATE      Late Filed or ProRata)
       Case 20-50226-rlj13 Doc 25 Filed 03/01/21        Entered 03/01/21 13:48:55     Page 4 of 7



CASE NO. 20-50226
DEBTOR: JAMES MARTIN VOSS                                                                      Page 4 of 6



UNSECURED-SPECIAL CLASS
Peoples Bank                               $78,700.00     $0.00         0.00              $0.00
   SPECIAL CLASS SBA - PAYROLL PROTECTION PROGRAM LOAN
SECURED
City of Post                                $384.80       $384.80       0.00            Paid Direct
   FFM&E
Garza County                                $596.15       $596.15       0.00            Paid Direct
   FFM&E
KAPITUS SERVICING INC                      $80,382.77     $101,189.24   5.25        $3,076.00 per month
   A/R INVENTORY AND EQUIP - BREACH OF CONTRACT
KUBOTA CREDIT CORPORATION                  $8,581.44      $6,800.00     5.25        $243.00 per month
   2017 KUBOTA MODEL #K008T4 TRACTOR/EXCAVATOR
NISSAN MOTOR ACCEPTANCE CORP               $12,149.18     $15,900.00    5.25        $448.00 per month
   2017 NISSAN ROGUE
ON DECK CAPITAL INC                       $120,748.32     $15,035.24    5.25        $537.00 per month
   A/R INVENTORY AND EQUIPMENT
Post ISD                                   $1,045.23      $1,045.23     0.00            Paid Direct
   FFM&E
U.S. Small Business Admin.                 $80,000.00     $284,010.80   0.00            Paid Direct
   ECONOMIC INJURY DISASTER LOAN
City of Post                                $483.51       $82,788.00    0.00            Paid Direct
   111 N AVENUE S
Garza County                                $749.06       $82,788.00    0.00            Paid Direct
   111 N AVENUE S
Post ISD                                   $1,283.30      $82,788.00    0.00            Paid Direct
   111 N AVENUE S
SECURED-VEHICLE
ALLY BANK                                  $30,658.29     $21,550.00    5.25        $769.00 per month
   2018 CHEVY EXPRESS
SIMMONS FIRST AUTO INC                     $9,278.89      $12,000.00    5.25        $400.00 per month
   2014 FORD F350
ALLY BANK                                  $22,591.31     $22,425.00    5.25        $796.00 per month
   2017 CHEVY EXPRESS
ALLY BANK                                  $14,136.47     $14,350.00    5.25        $499.00 per month
   2017 CHEVY CITY EXPRESS
ALLY BANK                                  $23,997.92     $23,900.00    5.25        $846.00 per month
   2017 CHEVY EXPRESS
SECURED-VEHICLE-NO CRAM DOWN
ALLY BANK                                  $45,874.31     n/a no cram   5.25        $1,621.00 per month
                                                          down
   2019 CHEVY SILVERADO
ALLY BANK                                  $35,075.76     n/a no cram   5.25        $1,239.00 per month
                                                          down
   2019 CHEVY EXPRESS


    IT IS FURTHER ORDERED that Executory Contracts and Unexpired Leases shall be treated as set
forth in Section I, Paragraph "K" of the Debtor's Chapter 13 Plan and Motion for Valuation herein
confirmed except as provided below:
§ 365 PARTY                                    ASSUME / REJECT
    N/A                                           N/A

     IT IS FURTHER ORDERED that the valuation of collateral subject to a 11 U.S.C. §1325(a)(9) claim
or listed as "Direct" is not res judicata, collateral estoppel or law of the case as to any party .
       Case 20-50226-rlj13 Doc 25 Filed 03/01/21           Entered 03/01/21 13:48:55        Page 5 of 7



CASE NO. 20-50226
DEBTOR: JAMES MARTIN VOSS                                                                            Page 5 of 6




    IT IS FURTHER ORDERED that if a Claim is not paid during the term (Approximate) shown in
Section I, Paragraphs D, E, H and or I of the Plan, the Trustee shall continue to pay the Claim until it is
paid in full, as stated in Section II, Paragraph U of the Plan.

   IT IS FURTHER ORDERED that all claims are allowed as filed except as ordered otherwise.

    IT IS FURTHER ORDERED that secured creditor’s claims related to collateral being surrendered
shall be reduced or satisfied by the value of the collateral surrendered as set forth in the Debtor’s original
or modified plan.

   IT IS FURTHER ORDERED that the Trustee is authorized to cease any disbursements to a creditor
who has been granted relief from the 11 U.S.C. §362 automatic stay.

    IT IS FURTHER ORDERED that the Trustee is authorized to receive, endorse and apply to any
delinquent payments under the Plan, any Income Tax Refund payable to the Debtor during the pendency
of this case, and apply any Income Tax Refund in excess of $2 ,000.00 per year pro rata to the Debtor's
allowed general unsecured creditors, per Paragraph 9 of General Order 2021-01. Further, and
regardless of any Income Tax Refund amounts due to the Debtor or received by the Trustee, unless
otherwise ordered by the Court, the Debtor shall provide a copy of their federal income tax return to the
Trustee within 14 days of filing such during the term of the Plan.

   IT IS FURTHER ORDERED that unless otherwise ordered by the Court, unscheduled and/or
undisclosed property as well as after acquired property pursuant to Section 1306 (a)(1) shall not re-vest in
Debtor upon confirmation pursuant to Section 1327(b).

   IT IS FURTHER ORDERED that the Debtor shall not dispose of or encumber any non-exempt
property prior to discharge without consent of the Trustee or order of the Court after notice to the Trustee
and all creditors.

    IT IS FURTHER ORDERED that upon termination of the Automatic Stay all future disbursements by
the Trustee to movant with regard to the collateral securing the indebtedness will cease . Thereafter, for
Trustee Disbursements to resume to said creditor associated with said collateral, an order from the Court
must be entered to that effect.

    IT IS FURTHER ORDERED that pursuant to General Order 2021-01, Paragraph 8, as soon as
practicable after the governmental claims bar date, the Trustee shall prepare and serve on Debtor's
counsel, all creditors who were scheduled, all creditors who filed claims and any party that has filed a
Notice of Appearance, a Trustee's Recommendation Concerning Claims ("TRCC") and notice of hearing
and pre-hearing conference thereon. The TRCC may be deemed in part to be an Objection to Claims .
Objections to the TRCC shall be filed within thirty (30) days from the date of service of the TRCC.
Unless an Objection is timely filed as to the amount or class of any claim, the claim will be allowed or
approved only as described in the TRCC, and such amount or class will be binding on all parties without
further order of the court. All unresolved objections to the TRCC shall be deemed waived if not timely
       Case 20-50226-rlj13 Doc 25 Filed 03/01/21          Entered 03/01/21 13:48:55        Page 6 of 7



CASE NO. 20-50226
DEBTOR: JAMES MARTIN VOSS                                                                           Page 6 of 6



filed or if the proponent of any such objection fails to attend the Trustee's pre -hearing conference or give
the Trustee prior written notice that a hearing is not necessary.

                                       # # # END OF ORDER # # #




/s/ SAM C. GREGORY
SAM C. GREGORY
Attorney for Debtor


/s/ Robert B. Wilson
Robert B. Wilson
Chapter 13 Trustee
Case 20-50226-rlj13 Doc 25 Filed 03/01/21   Entered 03/01/21 13:48:55   Page 7 of 7
